Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00040-CR

                                           Robert Alan LOPEZ,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR4934
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: March 6, 2013

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). On

January 28, 2013, we ordered that this appeal would be dismissed pursuant to rule 25.2(d) unless

an amended trial court certification showing that the appellant has the right of appeal was made

part of the appellate record. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154
                                                                                   04-13-00040-CR


S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, no pet.). Appellant’s counsel responded by filing a written notice with this court stating

that counsel has reviewed the record and “can find no right of appeal for Appellant.” We

construe this notice as an indication that appellant will not seek to file an amended trial court

certification showing that he has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also

Daniels v. State, 110 S.W.3d at 177. In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                PER CURIAM


DO NOT PUBLISH




                                               -2-